Citation Nr: 1040695	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-39 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased initial evaluation greater than 30 
percent for hypertensive heart disease. 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1983 to December 
1989. 

These matters come from January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas which granted service connection for hypertensive 
heart disease with a 10 percent evaluation.
 
During the pendency of the appeal a December 2008 rating decision 
was issued which increased the initial evaluation to 30 percent 
for hypertensive heart disease.  As the evaluation does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn her claim, the issue concerning 
entitlement to an increased evaluation for hypertensive heart 
disease remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDING OF FACT

The Veteran's hypertensive heart disease is not manifested by 
more than one episode of acute chronic heart failure in the past 
year; a workload of greater than five METs but not greater than 
seven METs resulting in dyspnea, fatigue, angina, dizziness or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 30 
percent for hypertensive heart disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7007 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of initial higher evaluation for hypertensive heart 
disease involves a "downstream" issue, as the initial claim for 
service connection for hypertensive heart disease was granted in 
the January 2007 rating decision appealed, and the current appeal 
arises from her disagreement with the evaluation originally and 
subsequently assigned.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated; it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as the Veteran's 
claim for an increased initial disability rating was appealed 
directly from the initial rating assigned, no further action 
under the section 5103(a) is required.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran physical examinations.  The examinations 
were adequate, as the examiner was able to review the claims file 
and made all required findings to permit application of the 
rating schedule.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

For rating diseases of the heart, one MET (metabolic equivalent) 
is the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millilitres per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for rating, 
and a laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical examiner 
of the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7007 provides ratings for hypertensive heart 
disease.  Hypertensive heart disease that results in workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; continuous 
medication is required, is rated 10 percent disabling.  
Hypertensive heart disease that results in workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or X-ray, is rated 30 percent disabling.  Hypertensive heart 
disease that results in more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent, is rated 60 
percent disabling.  Hypertensive heart disease that results in 
chronic congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 
4.104.  

At a September 2006 examination the Veteran reported nausea, 
shortness of breath and heart palpitations.  Upon examination 
there were no heaves or thrills, a regular sinus rhythm, and no 
murmurs or gallops.  Examination of the heart did not reveal any 
evidence of congestive heart failure, cardiomegaly or cor 
pulmonale.  The reported echocardiogram found normal left 
ventricle size and function with an ejection fraction of 55 
percent, mild left atrial enlargement, and diastolic dysfunction 
of left ventricle.  Based on the Veteran's cardiac function, the 
examiner estimated 8 METs.  The Veteran was diagnosed with 
diastolic dysfunction and mitral valve prolapse secondary to 
hypertensive heart disease.   

In September 2009 the Veteran complained of intermittent chest 
pressure for eight months, with dizziness and shortness of 
breath, but no syncope, nausea or vomiting. 

In January 2010 cardiovascular exam revealed no murmurs, rubs or 
gallops. 

At a May 2010 examination the Veteran reported experiencing 
angina, shortness of breath, dizziness and fatigue 
intermittently, as often as four times a week with each 
occurrence lasting four minutes.  She reported no congestive 
heart failure and no history of heart attacks.  Examination 
revealed regular rate and rhythm, no heaves or thrills, no 
murmurs or gallops.  The EKG was within normal limits.  The 
Veteran had 7 METs on treadmill stress testing.  Her chest x-ray 
was within normal limits. 

The findings noted in the September 2006 and May 2010 VA 
examination reports are consistent with the current 30 percent 
evaluation.  There is no evidence of any episodes of congestive 
heart failure at anytime, let alone one episode within the last 
year.  The Veteran's workload was 7 METs at the least; a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope was not shown; and 
left ventricular dysfunction was noted with an ejection fraction 
of 55 percent, not the 30 to 50 percent required for a higher 
evaluation.  As such, the criteria for the next highest 
evaluation of 60 percent are not met.  

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered.  However, the 
medical evidence does not support staged evaluations.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the service-connected 
hypertensive heart disease has caused marked interference with 
employment, has necessitated frequent periods of hospitalization, 
or has otherwise rendered impractical the application of the 
regular scheduler standards.  There is no doubt that the Veteran 
has impairment of the heart which results in activity 
restrictions.  However, the regular scheduler criteria 
contemplate the symptomatology shown in this case.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In essence, the evidence does 
not demonstrate an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran genuinely believes that her hypertensive heart 
disease should be rated higher than the currently assigned 
evaluation.  She is competent to report her symptomatology.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the rating evaluation of hypertensive heart 
disease and her views are of no probative value.  And, even if 
her opinion was entitled to be accorded some probative value, it 
is far outweighed by the objective findings provided by the 
medical professional who performed a detailed examination.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for the service-connected 
heart disability; there is no doubt to be resolved; and an 
increased evaluation is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.


ORDER

Entitlement to an increased initial evaluation greater than 30 
percent for hypertensive heart disease is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


